Citation Nr: 0608661	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-21 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that denied a 
claim of entitlement to service connection for PTSD.  The 
Board remanded this case to the RO in January 2005 for 
further development.  In a supplemental statement of the case 
(SSOC) dated September 2005, the RO expanded the issue to 
include all diagnoses of psychiatric disorder.  The Board has 
rephrased the issue on the title page to better reflect the 
claim on appeal.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran does not have PTSD, and his variously diagnosed 
psychiatric disorders were not present during service or 
manifested until many years after service and are not related 
to event(s) in service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service; nor may a 
psychosis be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R.  §§3.159(a), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The Board 
has reviewed all the evidence in the veteran's claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Specified diseases listed as chronic in 
nature, such as a psychosis, may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2005).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §1110, a claimant must prove the existence of (1) 
a disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  The claimant bears the burden to present and 
support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating service connection claims, the Board 
shall consider all information and lay and medical evidence 
of record.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2005), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2005).  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The veteran served on active duty from July 1966 to July 
1968.  His service medical records are negative for complaint 
or treatment for psychiatric symptoms.  His service personnel 
records reflect a tour of duty in the Republic of Vietnam 
(USARPAC - Vietnam) from December 23, 1966 to December 22, 
1967.  He was assigned as an "ADPS Programming Specialist" 
with the "12th DPU ATCH HQUSMACV."  In May 1967, his MOS was 
changed to "Pers Acct Sp" and, in December 1967, his MOS 
was a "MachineAcctSpec."  He was awarded the Vietnam 
Campaign Medal (VCM) with 60 Devise, the National Defense 
Service Medal (NDSM), and the Vietnam Service Medal (VSM) 
with two OS bars.

Post-service, the first available medical record consists of 
a VA examination report dated February 1971 reflecting no 
report of psychiatric symptoms.  In pertinent part, the 
veteran first underwent a psychiatric evaluation by Jose 
Roberto Fumero-Vidal, M.D., P.A.P.A. in September 1991 due to 
symptoms of anxiety, depression, sleep difficulty, fear to 
lose control and difficulties with his employer.  There was 
no report of in-service symptoms nor recollections of in-
service events.  Following examination and psychological 
testing, he was given a diagnosis of cyclothymic with his 
psychosocial stressor identified as "Job Problems."

VA clinic records dated January 1999 included the veteran's 
report of anxiety, irritability and sleep disturbances after 
a job problem.  His complaints also included report of 
occasional auditory and visual hallucinations of war content.  
Following a mental status examination, he was given a 
diagnostic impression of mood disorder/depression not 
otherwise specified (NOS).  In November 1999, he was given a 
diagnosis of dysthymic disorder by a VA clinical 
psychologist.  In December 1999, he was referred to the PTSD 
clinic for evaluation based upon a provisional diagnosis of 
recurrent major depressive disorder (MDD).  VA clinic records 
in February 2000 assessed his symptoms as an anxiety 
reaction.  He was referred to the Arecibo Vet Center based 
upon his report of witnessing both civilian and combat 
casualties during his service in Vietnam.  He reported that 
he "feared for his life during incoming fire and after 
witnessing the loss of comrades."  He complained of 
difficulties in marriage, depression, sleep disturbances, 
social isolation, lack of motivation, poor concentration and 
an inability to focus on issues of importance.  He had worked 
from his discharge from service until January 1999 and was 
"unable to give a clear definition as to the onset of 
symptomatology."  He claimed his daughter surrendered his 
weapons due to fear he would use them and that he found 
comfort in walking mountains near his property during the 
late hours of night.  The examiner commented "[b]ased on 
assessment of symptomatology presented, home environment, 
industrial and social inadaptability presents criteria for 
PTSD, with delayed onset."  He was recommended for 
counseling related to his war experiences that was offered at 
the Arecibo Vet Center.  A February 29, 2000 consultation 
included his report that he was based out of Saigon that was 
not in a direct combat zone and that he was exposed to "[n]o 
enemy attack."  He did perform night patrol duties.  He was 
admitted to the PTSD clinic in March 2000.  A September 2000 
VA clinic record included the veteran's report in-service 
exposure to a bomb explosion in a hotel, and a bomb explosion 
in a movie theater.

In a June 2001 decision, the Social Security Administration 
(SSA) granted the veteran's claim for disability benefits 
based upon a primary diagnosis of major depression and a 
secondary diagnosis of essential hypertension.  Records 
associated with the decision include the veteran's private 
clinic records noting his symptoms of insomnia, stabbing 
chest pain, body pain and family dysfunction in March 1991 
assessed as depressive anxiety reaction.  A September 1991 
evaluation indicated a diagnosis of generalized anxiety 
disorder with depressive traits.  A September 1999 
psychiatric evaluation by Indra Febles Gordian, M.D., 
included the veteran's report of being functional until 
January 1999 when he was dismissed from his job.  He had 
presented symptoms of mood swings, irritability, intolerance, 
sadness, nervousness, fears, mistrust, lack of motivation, 
lack of energy, social isolation, sleep disturbances 
(intermittent insomnia and Early Morning Awakening), memories 
about active combat.  Following mental status examination, he 
was given a diagnostic impression of late onset dysthymic 
disorder.  Also included was a September 2000 statement from 
Elizabeth Ramos, BSW, a VA Readjustment Counseling 
Specialist, read as follows: 

PATIENT BACKGROUND:
	[The veteran] is a 55-year-old Hispanic 
male.  He is presently married and residing with 
his wife and youngest (20yo) daughter.  He has 
been unemployed since 1/99, as a Computer 
Specialist.  Dr. Prospero of the Mental Health 
Clinic referred him to our center for continued 
counseling related to unresolved combat issues at 
the San Juan VA Medical Center.  He complained of 
difficulties in his marriage, depression, sleep 
disturbances, increased isolation, poor energy 
level, poor concentration, and increased 
hyperarousal.  The onset of these symptoms 
manifested during his last year at work, when he 
was experiencing consistent pressures from 
supervisors.  At that time his family surrendered 
his weapons to local authorities and escorted him 
to the San Juan VA Medical Center.  Client claims 
his daughter surrendered a licensed weapon, after 
she feared he might use them against himself.  
Medication regiment at this time: Paxil, Buspar 
and Trazadone.  He has HBP, which is monitored by 
his Primary Care Physician, Dra. Fuerte.

MILITARY SERVICE:
	He served a 12-month tour in Cholon, Vietnam 
(December 25, 1966 to December 24, 1967).  His 
arrival in Saigon was received by incoming enemy 
fire at a Saigon Hotel, where he witnessed the 
death and wounding of soldiers.  He was later 
assigned to Signal Corp as a Communications 
Specialist (US Military Assistance Command)  His 
base camp was in close proximity to Tan San UT, 
resulting in constant hostile fire.  His duties 
[as] a Communications Specialist involved the 
giving of orders to units throughout Vietnam.  He 
recalls hearing Officers give orders that 
resulted in the loss of American life, also the 
sounds of Radiomen screaming for help.  He feared 
for his life during incoming mortar attacks on 
his base camp.  He received National Defense 
Service Medal, Vietnam Commendation Medal, 
Vietnam Service Medal, and SPS (Rifle M-14), with 
an Honorable Discharge.  Highest Rank: SP5 (T).

TREATMENT HISTORY:
	Client first received psychiatric treatment 
at his company office in 1999.  After his 
resignation, he continued treatment at the San 
Juan VA Medical Center, where he continued to 
receive treatment today.  He reported sleep 
disturbances manifested in insomnia, night 
patrols around his property and in the mountains, 
early awakenings and nightmares.  He expressed 
feelings of guilt over communications he was 
ordered to make; heard from officers that 
resulted in deaths, and his inability to disclose 
vital communications at his post.  He was 
experiencing depressed mood, loss of energy, poor 
concentration, lack of motivation prior to his 
resignation.  There was an increase in marital 
conflicts and parenting difficulties.  Since 
3/13/00, he is being seen for individual, marital 
conflicts and group counseling at the Arecibo Vet 
Center, where his PCT team referred him.  His 
family was seen for several sessions.  Client 
continues to receive Psychiatric treatment 
through the San Juan VA Hospital with Dr. Vega, 
and Primary Care with Dr. Bonilla, of the Arecibo 
CBOC.  His wife, [C.A.], is actively 
participating in a Wives Support Group at the 
Arecibo Vet Center.  His medication regiment: 
Buspirone 10 mgs (T1 /TAB BID), Paroxetine HCL 
(T1 QD), Trazadone HCL 100mgs (T1TAB QHS), and 
other medication for chronic skin condition.

PROGNOSIS:
	Considering client's age, psychological 
status, client's condition remaining guarded.  
Status would be poor if client fails to continue 
some form or outpatient psychological care.  
Entry into a intensive inpatient PTSD program is 
presently pending, being that these programs are 
unavailable in Puerto Rico.  With memory, 
information retention, and poor concentration a 
career change may not be evident.  Client should 
be left to continue outpatient treatment and 
enter inpatient treatment once processed.  Client 
is not employable at this time.

DIAGNOSTIC IMPRESSION:
	Client displays symptoms under the criteria 
of PostTraumatic Stress Disorder, Chronic with 
delayed onset.  Symptomatology seemed to be under 
control and manageable until he was referred to 
the Company Psychiatrist, due to changes 
perceived by Supervisors.  Client arrived at this 
center with a diagnosis of Posttraumatic Stress 
Disorder in 3/00, by Dr. Vega of the San Juan VA.  
Based on criterion established by the DSM IV, 
clinical impression indicates a PostTraumatic 
Stress Disorder condition related to client's 
military combat exposure, though indirect, 
presented to client an actual or threatened death 
or serious injury, and a threat to the physical 
integrity of himself and others.   His response 
involved intense fear and helplessness.  
Criterion B: He has persistent, intrusive, and 
distressing re-experiencing of the event through: 
painful thoughts related to incoming fire upon 
his base camp, experiencing distressing dreams 
related to orders given in units which suffered 
numerous casualties, and his first days in Saigon 
when his hotel was significantly damaged by enemy 
fire.  Criterion C:  Symptoms of avoidance 
include conversations related to military.  
Experiences of military were not shared with 
anyone until his therapy began in 1999.  He still 
believes he must be faithful to his vow of 
silence related to communications radioed during 
his tour.  He has diminished interest in 
activities that involve Veterans Day, Memorial 
Day and/or patriotic messages.   His visits 
outside of the home are for medical and 
psychological treatment.  Criterion D: Increased 
arousal: sleep disturbances, exaggerated startle 
response and difficulty concentrating.  Client 
spends nights in the mountains near his home 
claiming he feels "safer in the woods".  
Symptoms present significant distress or 
impairment in social, occupational, and other 
important areas of functioning: his marriage, his 
relationship with his daughter and his social 
life.  Changes interfered with client's daily 
responsibilities at work, extended to his home, 
and affected his family and overall functioning.  
We understand that his Primary therapist 
corroborates this clinical impression provided by 
Counselor.


Axis I: Post Traumatic Stress Disorder, chronic, 
with delayed onset.
		Major Depression

Axis II: not defined

Axis III: Skin condition, gastrointestinal 
problems, HBP, lumbar arthritis

Axis IV: combat exposure, Vietnam

Axis V:  40

Also associated with the SSA determination was an October 
2000 psychiatric examination conducted on behalf of the 
Social Security Administration (SSA) that included the 
veteran's report of being diagnosed with PTSD "(combat)."  

In August 2001, the veteran underwent VA PTSD examination 
based upon review of his claims folder.  In pertinent part, 
the examination report included the following findings and 
conclusions:

This 56-y/o Puerto Rican male veteran of the 
Vietnam era, was referred from Adjudication 
office for an initial psychiatric evaluation 
after he claimed for PTSD benefits in Jan 24, 
2001.

Veteran's claims folder and hospital record were 
reviewed.  He was referred from the Arecibo Vet 
Center in March 2001 for PCT evaluation.  He had 
evaluations by the PCT and the Vet Center Social 
Workers.  

Medical and occupational history from the time 
between last rating examination and the present, 
UNLESS the purpose of this examination is the 
ESTABLISH service connection, then the complete 
medical history since discharge from military 
service is required.

The veteran has been seen at the Primary care 
clinics since Feb, 2000.  He never had any 
psychiatric hospitalization.  He was seen at the 
PCT clinic on Feb. 29, 2000 with diagnosis of 
Depression on the PTSD evaluation.  He reports 
that he had a hemorrhoidal surgery.  He reports 
having treatment for depression and his 
hemorrhoids since his military service.  The 
veteran reports that he received psychiatric 
treatment for the last 20 years, provided by 
company physicians where he worked: Dr. Felix 
Falcon in Manati, and Dr. Boslo at the Lederle 
Company in Carolina, Puerto Rico.  He reports 
that he also saw Dr. Roberto Toro, private 
psychiatrist in Manati.  He also reports that he 
received treatment through the San Juan 
Capestrano Hospital clinics, sent from his job.

The veteran continues under treatment at the PCT 
clinic with Buspar 10 mg. b.i.d., Sertraline 100 
mg q.d. and Desyrel 100 mg. HS.  He also reports 
that is not taking Sertraline and Desyrel as 
prescribed; but is using them occasionally.  He 
visits the Arecibo Vet Center.  He is under 
treatment for his medical conditions at the 
Primary Care Clinics.  He had a colonoscopy, in 
Dec. 8, 2000 with polypectomy.  He also reported 
episodes of rectal bleeding.

D.  Examination:

The veteran was born in Manati, Puerto Rico, 
moved to Chicago in 1956 with his family and was 
reared there.  He joined the service when he was 
studying.  Reported having neighborhood fights, 
but denied having any legal problem.  After 
service he returned to Chicago; reported drinking 
for a period of 6 months, moving back to Puerto 
Rico in 1969.  He had a debt of $316.00 for 
overpayment of educational benefits in Chicago; 
and pay it back.  He reports that he began 
working at the IBM company in 1970 and that held 
other jobs.  He married in 1971.  His last job 
was as Davis and Geks Company in Manati, Puerto 
Rico as an operation manager at the Computer 
center for 19 1/2 years.  He has been unemployed 
since 1999.  He completed 2 years of university 
studies at Northern University in Chicago.  In 
Puerto Rico he has taken other technical courses.  
He reports using alcohol until after his 
marriage, and that only drank socially.  He lives 
with his wife.  He receives Social Security 
benefits.  He reports that he had a court 
proceeding against the previous employer for 
benefits.  His wife does not work.  The veteran 
served in Vietnam for a year in a unit attached 
to the Military assistant command, handling 
classified information.  His MOS was 74-D2L-92, 
machine accountant specialist.  His highest rank 
was E-5 and received an honorable discharge.  He 
had no combat action experience and suffered no 
wounds.  He received NDSM, VCM, VSM and SPS 
medals.

The veteran reports that he was taken to an 
unfair war.  He reports that due to this 
situation and to racism, he was not able to 
complete his studies.  He reports that he also 
was told that he was going to Korea, but received 
orders for Vietnam.  He also reports that that 
situation was not what he was expecting.  He also 
reports that at 1:00 or 3:00 AM he was going to 
Cholon in a small truck and there was an incident 
where an old lady was found in the road in front 
of a truck, and he ordered to go on, hitting the 
lady.  He also reports that he does not know what 
happened to her, but that they reported the 
situation officially.  He also reports that he 
saw many poor people in that country.

He also reports that he stopped working after the 
company was sold.  He complains of poor sleep, 
difficulty to be with people due to irritability 
and desire to stay alone.  He also reports that 
Buspar helps him to be controlled.  He reports 
that he was send for treatment from his jobs due 
to problems with his supervisors and depression.

E.  The veteran is clean, overweight, adequately 
dressed and groomed.  He is alert, oriented x 3.  
His mood is depressed.  His affect is 
constricted.  His attention is good.  His 
concentration is good.  His speech is clear and 
coherent.  He is not hallucinating.  He is not 
suicidal nor homicidal.  His insight and 
judgement are fair.  He exhibits good impulse 
control.

F.  Based on the veteran's history, symptoms and 
evaluation we consider that he does not fulfills 
the diagnostic criteria for PTSD.  His claimed 
stressors are not verified nor specific.  His 
claim is based on resentment for being sent to 
Vietnam.

G.  Psychometric testing:  None.

H.  Diagnosis:  The diagnoses conforms to the 
DSM-IV criteria.

I.  Diagnostic status:

AXIS I	:	Dysthymia
AXIS II	: 	Not determined
AXIS III	:	Please see medical records
AXIS IV		Economic problems

J.  GAF	:	Current: 70

K.  Veteran is considered competent to handle VA 
funds

L.  Other opinion:  Based on the veteran reports 
and history he has presented symptomatology due 
to problems at work.

M.  based on documents, records and evaluations 
we consider that this veteran does not fulfill 
the diagnostic criteria for PTSD.  He has 
presented symptoms for depression, for which he 
is under treatment.

In March 2004, the veteran underwent VA PTSD examination 
based upon review of his claims folder.  In pertinent part, 
the examination report includes the following findings and 
conclusions:

A.  Identifying Information:  The case of the 59 
years old white Puerto Rican male who served 
during the Vietnam Conflict is referred by 
Adjudication office after he established an 
additional claim for posttraumatic stress 
disorder.  The veteran had been examined for this 
purpose in C&P in the year of 2001, but he 
reopened his claim.

B.  Source of Information:  We reviewed the 
veteran's claim folder, his service medical 
records, and we very thoroughly and carefully 
reviewed page by page, all the evidence that was 
submitted by veteran from the disability 
determination program for social security.  His 
social security records, which included some of 
his medical records from his job and several 
different private psychiatric and psychological 
examinations.  We will comment on these at the 
end of our report.  No social and industrial 
field survey has been performed and in terms of 
psychometric tests in the papers from social 
security, there is a clinical report of an MMPI 2 
profile that the veteran underwent and it was 
also submitted as part of his evaluations for 
social security purposes.  It is worthwhile to 
mention that these reports should be carefully 
reviewed as they are consistent with the reports 
that all the psychiatrists who saw this veteran 
for social security purposes diagnosed.  There is 
nothing in these psychological tests that relates 
veteran's neuropsychiatric condition to his 
Vietnam experience.

C.  Review of Medical Records:

      1.  Past Medical History
      
      a.  Previous hospitalizations and outpatient 
care:  There have been no psychiatric admissions.  
In terms on outpatient care we have already 
mentioned in the preceding section that we 
reviewed all the available evidence, but it is 
also found that the veteran began to receive more 
regular and consistent psychiatric treatment 
through the VA Hospital on 1999.  All of those 
progress notes were also carefully examined.

      b.  Complete medical history is required, 
including history since discharged from military 
service:  In terms of medical history please 
refer to veteran's medical records.

      c.  Review of Claims Folder is required on 
initial exams to establish or rule out the 
diagnosis:  We mentioned the fact that we 
reviewed the veteran's claim folder and we did 
not find any evidence of referral or complaints 
about any kind of neuropsychiatric condition of 
this veteran except for a claim that he made for 
service connection for venereal disease, which 
was denied on 1971.  There were no further 
allegations or claims until his initial claim for 
posttraumatic stress disorder, which was in the 
year 2001.

2.  Present Medical History - over the past one 
year:

      a.  Frequency, severity and duration of 
medical and psychiatric symptoms:  The veteran 
refers mostly having ups and downs, but he says 
that most of the time he is depressed, he does 
not want to be with anybody and he prefers to 
take out his anger or his frustration or whatever 
it is that he is feeling by going out to the 
woods by himself and avoiding having difficulties 
with anybody else.  He says that he has recurrent 
ideas of simply leaving everything behind and 
going away.

      b.  Length of remissions, to include 
capacity for adjustment during periods of 
remissions:  Not specified.

D.  Examination (Objective findings):

Address each of the following and fully describe:

History (Subjective Complaints):

Comment on:

Preliminary History (refer to social-industrial 
survey if completed):  The veteran was born in 
Manati.  He comes from a family of six siblings.  
He is the third of four males and two females.  
Both his parents are still alive.  The veteran 
remembers his father as a very hard working man 
all his life who had businesses of his own and 
his mother working in the family business and 
also in arts and crafts.  The family moved to 
Chicago when the veteran was about seven or eight 
years of age, where his father continued or 
established his own business as well and while he 
was growing up and during high school he would 
help his parents in the family business.  He has 
two other brothers, one of them was in the 
military and is an alcoholic, both his older 
brothers are alcoholics.  The veteran did not 
describe any particular difficulties in high 
school, but he says that he had already finished 
a technical course after high school when he, 
along with basically other young men in his 
neighborhood, were drafted to Military service.

Military History:  The veteran entered the US 
Army.  He served from July 1966 to July of 1968.  
In Vietnam, he served from December 1966 to 
December 1967 and he refers to have been 
stationed mostly in Cholon, which was out of 
Saigon.  His Military occupational specialty 
according to his DD214 was account specialist.  
The veteran says that although this is the MOS 
that appears, he was part of a special 
intelligence group within the unit and they were 
charge of internal and external investigations.  
But it is quite clear from all the evidence 
examined that this veteran was not in active or 
direct combat duty, except for occasional night 
patrols.  Early in December of 1967, before he 
ended his tour of duty in Vietnam, his rank was 
increased to E5.  His discharge was honorable.  
The veteran refers that the first day that they 
arrived in Vietnam, there was a bomb explosion 
with mostly Vietnamese casualties.  He also 
refers that during the time he spent in Vietnam 
there were incidents of this nature including a 
bomb explosion in a Vietnamese theatre, were the 
casualties with basically all Vietnamese.  He 
also refers having seen a Buddhist set fire to 
himself in protest for the war.  The incident 
that he described as remembering persistently to 
this day is one in which they were in a truck, 
and they were supposedly going for breakfast and 
there was an old lady supposedly in the middle of 
the road or something similar to that and they 
hit her with the truck and he refers that he was 
the one who supposedly gave the order to hit her 
because he did not know if this was a trap set by 
the Vietcong, but his orders were not to stop.  
He refers that immediately about. 10 or 15 
minutes later they reported the incident in his 
Company and later on it was also reported 
completely but they were never called basic for 
any kind of questioning.  He denies any 
disciplinary actions, but he refers that even 
though it does not appear in his service medical 
records, he was kept under observation in a 
hospital in Saigon for one week due to an 
intoxication with alcohol and Marijuana.  He says 
that [redacted] visited Vietnam and there was a 
big celebration, they all had very luscious 
dinners with big steaks se[r]ved, all kinds of 
liquor and they all became intoxicated.  He also 
refers that during the time he was there, since 
they were attached to high command, he saw very 
high ranked officials corrupted, he saw lot of 
things going on, women that were brought in for 
officials and all sorts of similar things, and he 
refers that instead of worrying about the war, 
this is what they were busy doing a lot of the 
time and that there have been a lot of lies told 
by the American Government about what really 
happened in Vietnam.  He says that the knowledge 
that he has about Puerto Rico, he acquired in 
Vietnam because he was with a group of. Puerto 
Ricans and they used to party a lot together, 
there was a lot of drinking going on, also use of 
Marijuana, although he denies any heavier drugs.

NOTE:  Service connection for post-traumatic 
stress disorder (PTSD) requires medical evidence 
establishing a diagnosis of the condition that 
conforms to the diagnostic criteria of DSM-IV, 
credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  It is the responsibility of the 
examiner to indicate the traumatic stressor 
leading to PTSD, if he or she makes the diagnosis 
of PTSD.  Crucial in this description are 
specific details of the stressor, with names, 
dates, and places linked to the stressor, so that 
the rating specialist can confirm that the cited 
stressor occurred during active duty.

A diagnosis of PTSD cannot be adequately 
documented or ruled out without obtaining a 
detailed military history and reviewing the 
claims folder.  This means that initial review 
follow-up the folder prior to examination, the 
history and examination itself, and the dictation 
for an examination initially establishing PTSD 
will often require more time that for 
examinations of other disorders.  Ninety minutes 
to two hours on an initial exam is normal.

Post-Military Trauma History (refer to social-
industrial survey if completed):

Post-Military Psychological Adjustment (refer to 
social-industrial survey if completed):  He says 
that when he returned from Military service, he 
was really quite lost and was drinking heavily, 
so his father advised him to come and live in 
Puerto Rico, which he did.  He was drinking for 
the first six months, after his discharge, then 
he came to Puerto Rico on January 1969, he was 
living at that time with his grandmother and he 
entered the University of Puerto Rico.  Because 
of the knowledge of English, he was able to get 
work in different places while he was studying 
and during that time, he met his wife in Bayamon 
and they got married on 1971.  He already had two 
daughters when he got back to Chicago in order to 
continue studying because it was easier for him 
to study there plus he also had additional 
benefits besides those that he already had from 
the VA and during that time, his sister, who was 
born in Chicago and was only 12 years old was 
killed.  He refers that this has been an 
extremely traumatic experience that he has 
carried with him all throughout his life.  Not 
only because he basically caught the individual 
and had him by the neck, but because a whole 
church and its Minister defended this individual 
and apparently nothing was done or he was never 
sent to jail for this crime.  He acknowledged 
that this has been one of the few times in his 
life that he actually felt like killing somebody.  
When his sister was killed, he returned to Puerto 
Rico and has remained living here since then.  He 
tried to continue to studying but it was 
difficult because most of the time he had to 
work, since he already had a family.  He worked 
for General Electric in computer programming, but 
he did not like the environment in Bayamon in 
order to bring up his family, so he accepted a 
job offer with a company in Manati, which was 
basically where he remained working from 1979 to 
1999.  The company is called [redacted].  He 
began in the company as a supervisor and he ended 
as information center manager.  From the records 
that we see it was around 1990-91 that the 
veteran began to have problems in his job due to 
apparent harassment from his immediate 
supervisor, and the first psychiatric 
examinations that we see that were done by 
private specialists, unanimously state that the 
precipitating factor for veteran's development of 
depressive symptoms and anxiety was related to 
his difficulties in his job.  As an example of 
this, we have evaluations that were done 
throughout September of 1991, but it is rather 
curious to find that the heading at the beginning 
of the report is from Dr. Jose Roberto Fumero 
Vidal and the report at the end is signed by Dr. 
Domingo Cordero Alonso.  In the In the first 
paragraph of this report, and we are quoting, the 
psychiatrist stated the following "the presenting 
problem was reported as anxiety, depression, 
difficulty to sleep, fear to lose his self 
control and feeling provoked as to lose his job, 
which has9 apparently been a difficulty for 
around two years.  The reported severity of the 
problem is extreme.  Reported precipitating 
events include difficulties with his information 
services manager".  Throughout the report of 
this psychiatrist there is no mentioning 
whatever, of anything related to his Vietnam 
experiences.  The final diagnosis made by the 
psychiatrist was cyclothymic with a GAF score of 
80.  In fact, the psychiatrist recommended that 
the veteran should return to work and continue 
receiving outpatient psychiatric treatment.  This 
opinion was confirmed by the same psychiatrist 
later on the same month, September of 1991, and 
the veteran was allowed to return to his job 
based on these reports.  The veteran denies 
having legal problems during those years, there 
is absolutely no mentioning of any particular 
difficulties in terms of interpersonal 
relationships, although he the veteran refers 
that his family especially his wife, always said 
he was too "Military" in his manner of dealing 
with situations at home.  Denies episodes of 
domestic violence or abuse against his children.  
He did refer that he always had the preoccupation 
of bringing up his daughters in a protected 
environment, precisely because of the experience 
he had with the death of his little sister.

E.  Mental Status Examination:

Conduct BRIEF mental status examination aimed at 
screening for DSM-IV mental disorders.  Describe 
and fully explain the existence, frequency and 
extent of the following signs and symptoms, or 
any others present, and relate how they interfere 
with employment and social functioning: The 
veteran is a well-developed, well-nourished short 
white male who comes to the interview casually 
but adequately dressed and groomed.  He was 
alert, very aware of the interview situation, and 
in full contact with reality.  He showed no 
abnormal tremors, tics, or mannerisms.  He was 
somewhat tense at the beginning of the interview, 
but he was cooperative in his attitude and 
maintained fair eye-to-eye contact with the 
interviewer.  He did not show at any point 
impairment o£ thought process or communication.  
No delusions or hallucinations were described.  
The veteran did not mentioned directly suicidal 
ideas but he did express these feelings of simply 
going away, leaving everything, just being alone.  
He mentioned having homicidal thoughts against 
the person who killed his younger sister and he 
mentions a situation with his supervisor at work 
in which he was almost on the verge of losing his 
control.  He has the ability to maintain his 
personal hygiene and other basics activities o£ 
daily living.  He is well oriented in person, 
place, and time.  He did not show significant 
memory loss or impairment.  He did not report 
obsessive or ritualistic behavior.  Rate and flow 
of speech are both adequate.  He did not refer 
panic attacks.  He did refer depression, feelings 
of simply not wanting to deal with anything 
anymore.  As he expressed "I do not want to be 
with anybody.  If I could find an isolated place 
where I could be alone and I could be in peace, I 
would immediately go there".  He particularly 
likes to be by himself out in the woods.  He says 
that this his liberation from anger or whatever 
it is that he is feeling at the moment.  He 
refers not being able to forget the old lady that 
they hit with the truck in Vietnam and he 
describes a nightmare in which he has the feeling 
that he is falling down a dark Abbyss and it is 
the old lady who apparently holds him back.  He 
told the examiner that he was the one who told 
the truck driver to go on because he had orders 
not to stop and besides they did not know if this 
was some kind of trap setup by the enemy.  Denied 
episodes of impaired impulse control and he did 
refer that there are times when he sleeps only 
very few hours at night, but he did not refer 
this as interfering with his day time activities.

F.  Assessment of PTSD: After analyzing the 
evidence in this veteran's case including the 
present interview, previous examination and also 
evaluations performed by different specialists 
and psychologist, we do not find that this 
veteran meets the DSM-IV criteria for 
posttraumatic stress disorder.  The most 
important stressor that he mentioned was the 
incident with the old Vietnamese lady, which he 
refers to remember recurrently, but the evidence 
fails to show that it has been this experience or 
the ones that he had in Vietnam that had 
significantly interfered or affected his life 
after Military service.  The other symptoms that 
are described by the veteran are mostly in 
relation to his depressive symptomatology that is 
not directly the result of experiences in 
Vietnam.  It is worthwhile to mention that this 
veteran was admitted to the PCT program by its 
Director Dr. Vicente in the year 2000, and it 
very clearly expressed in her clinical evaluation 
of this veteran the following, "Veteran brings 
about clinical picture of depression that was 
precipitated by the loss of his job.  Veteran 
brings two traumatic experiences in his life, one 
in Vietnam and the other one the death of his 
sister.  He needs to work out his revenge ideas."  
It was for this purpose and with this assessment 
of a depressive disorder that the veteran was 
admitted to the PCT program.

G.  Psychometric Testing Results:  As we said 
before, there is evidence of psychological tests 
that were performed privately and that are 
contained in the evidence that the veteran 
submitted for social security disability 
determination.

H.  Diagnosis: In our opinion the diagnosis that 
best reflect the nature and severity of veteran's 
neuropsychiatric condition is that of Dysthymic 
Disorder, chronic.

      1.  The diagnosis must conform to DSM-IV and 
be supported by the findings on the examination 
report:
      2.  If there are multiple mental disorders, 
delineate to the extent possible of the symptoms 
associated with each and a discussion of 
relationship:  Does not apply in this case.
      3.  Evaluation is based on the effects of 
the signs and symptoms on occupational and social 
functioning:  His present condition represents a 
moderately severe to severe impairment in 
occupational and social functioning.

NOTE:  VA is prohibited by statute, 3S U.S.C. 
1110, from paying compensation for a disability 
that is a result of the veteran's own ALCOHOL OR 
DRUG ABUSE.  However, when a veterans or drug 
abuse is secondary to or is caused or aggravated 
by a primary service-connected disorder, the 
veteran may be entitled to compensation,  see 
Allen v. Principi, 237 F. 3d 1358, 1381 (Fed. 
Cir. 2001).  Therefore, it is important to 
determine the relationship, if any, between a 
service-connected disorder and a disability 
resulting from the veteran's alcohol or drug 
abuse.  Unless alcohol or drug abuse is secondary 
to or is caused or aggravated by another mental 
disorder, you should separate, to the extent 
possible, the effects of the other mental 
disorder(s).  If it is not possible to separate 
the effects in such cases, please explain why:

There is no evidence of any disability resulting 
from alcohol or drug abuse in the case of this 
veteran nor is it found that any alcohol or drug 
abuse is secondary, caused or aggravated by 
veteran's present neuropsychiatric status.

Diagnostic Status:

      Axis I:  Dysthymic disorder, chronic

      Axis II:  Some borderline personality 
characteristics

      Axis III: See medical records.

      Axis IV: (psychosocial and environmental 
problems): Psychosocial stressors - loss of job.

      Axis V (GAF score - current):  GAF - current 
55-60.

J.  Global Assessment of Functioning (GAF):  The 
overall GAF related to veteran's neuropsychiatric 
status is 55-60.

... 

Other opinion:  As to the assessment requested by 
Regional Office it is to note that in our 
opinion, the principal stressor that is mentioned 
by the veteran is not sufficient to establish 
diagnosis of posttraumatic stress disorder nor 
does he have the other diagnostic criteria to 
support diagnosis of posttraumatic stress 
disorder.

...

M.  Integrated Summary and conclusions:  In terms 
of our analysis of the evidence related to this 
veteran's neuropsychiatric condition as we 
mentioned in one of the preceding parts of this 
report it is quite clear from all the evidence, 
even the clinical evaluation for PCT program, 
that veteran's symptoms have been mostly 
characterized by depression.  It is also 
consistently present in the evidence that the 
precipitating factor for development of symptoms 
in the case of this veteran was related to 
difficulties at work, difficulties related to 
situations with his immediate supervisor and 
later on in 1999, when he was basically laid off" 
by the company, when he was only six months away 
of completing 20 years on his job, which would 
have qualified him for benefits of retirement and 
other privileges.  As a consequence of the 
company's action, the veteran with another group 
of employees made a class lawsuit against the 
company, that the veteran refers is still not 
solved.  There is evidence of this in the 
progress notes from the VA social worker, Mrs 
Maria Orozco, specifically there is a progress 
note dated June 09, 1999 and in the third 
paragraph, I am quoting "patient's legal action 
against his former employer is in progress, this 
is a group action since he was terminated from 
his job with a group of other workers with more 
than 20 years of service in the company.  Patient 
is collecting unemployment benefits at present 
and is taking appropriate action in terms of 
cutting expenses and administering well his 
income and savings."  Also in the reports of the 
different psychiatric examinations that the 
veteran underwent including Dr. Indra Sevles 
evaluation of September 20, 1999, diagnosis has 
been of depression, in the case of this 
psychiatrist the diagnosis was Dysthymic Disorder 
of late onset and it is stated in that report (in 
section 3 of that report): History of present 
illness, "according to claimant, he used to be 
functional until January, 1999 when he was 
dismissed from job."  As we have already 
mentioned this was also in the report of Dr. 
Cordero who made a diagnosis of cyclothymic 
disorder and there is a clinical psychologist who 
also examined this veteran for social security 
purposes Dr. Reberedo who also made diagnosis of 
depression.  Therefore, it is quite clear from 
the evidence that this veteran, although having 
what he refers as traumatic experiences in 
Vietnam, was not significantly affected by these 
experiences throughout the following years after 
service, including his family, interpersonal 
relations, in his professional performance or in 
his studies.

Thereafter, VA clinic records include a diagnosis of PTSD 
with depression provided by Felix R. Vega-Sala, M.D., in 
January 2005.  A February 2005 statement from a Elizabeth 
Ramos, BSW, assessed the veteran's diagnosis as follows:

(The following treatment documentation was 
requested regarding client [the veteran].

PATIENT BACKGROUND:

[The veteran] is a 60 years old Hispanic male. He 
is presently married and residing with his wife.  
He has been unemployed since 1/99, as a Computer 
Specialist.  Dr. Prospero of the Mental Health 
Clinic referred him to our center for continued 
counseling related to unresolved combat issues.  
He complained of marriage problems, depression, 
sleeps disturbances, increased isolation, poor 
energy level, poor concentration, and increased 
hyperarousal.  Due to the possibility of 
homicidal, suicidal ideations toward supervisors, 
family surrendered his weapons to local 
authorities and escorted him to the San Juan VA 
Medical Center.  Client claims his daughter 
surrendered a licensed weapon fearing he might 
use them.  Medication regiment at this time: 
Lisinopril 40 mgs (HBP), Simvastatin 80 mgs 
(Cholesterol), Buspirone 10 mgs/2 times a day for 
anxiety, Sertraline 100 mgs (Depression), 
Trazadone 100 mgs (Sleep/depression).

MILITARY SERVICE:

He served a l2-month tour in Cholon, Vietnam 
(December 25, 1966 to December 24, 1967).  His 
arrival in Saigon was received by incoming enemy 
fire at a Saigon Hotel, where he witnessed the 
death and wounding of soldiers.  He was later 
assigned to Signal Corp as a Communications 
Specialist (US Military Assistance Command).  His 
base camp was in close proximity to Tan Ran UT, 
resulting in constant hostile fire.  His duties as 
a Communication Specialist involved the giving of 
orders to units throughout Vietnam.  He recalls 
hearing Officers give orders that resulted in the 
loss of American life, also the sounds of Radiomen 
screaming for help.  He feared for his life during 
incoming  mortar attacks on his base camp.  He 
received National Defense Service Medal, Vietnam 
Commendation Medal, Vietnam Service Medal and SPS 
(Rifle M-14), with an Honorable Discharge.  
Highest Rank: SP5 (T).

TREATMENT HISTORY:

Client first received psychiatric treatment at his 
company office in 1999.  After his resignation, he 
continued treatment at the San Juan VA Medical 
Center, where he continued to receive treatment 
today.  He reported sleep disturbances manifested 
in insomnia, night patrols around his property and 
in the mountains, early awakenings and nightmares.  
He expressed feelings of guilt over communications 
he was ordered to make; heard from officers that 
resulted in deaths, and his inability to disclose 
vital communications at his post.  He was 
experiencing depressed mood, loss of energy, poor 
concentration, lack of motivation prior to his 
resignation.  There was an increase in marital 
conflicts and parenting difficulties.  Since 
3/13/00, he is being seen for individual, marital 
and group counseling at the Arecibo Vet Center.  
His family was seen for several sessions.  Client 
continues to receive Psychiatric treatment through 
the San Juan VA Hospital with Dr. Vega, and 
Primary Care with Dr. Bonilla, of the Arecibo CBOC

PROGNOSIS:

Considering client's age and psychological status, 
client's condition remains guarded.  Status would 
be poor if client fails to continue some form of 
outpatient psychological care.  With memory, 
information retention, and poor concentration a 
career change may not be advisable.  Client should 
continue outpatient treatment and enter inpatient 
once processed. Client is not employable at this 
time.  

DIAGNOSTIC IMPRESSION:

Client displays symptoms under the criteria of 
PostTraumatic Stress Disorder, Chronic with 
Delayed onset.  Symptomatology seemed to be under 
control and manageable until he was referred to 
the Company Psychiatrist, due to changes perceived 
by Supervisors.  Client arrived at this center 
with a diagnosis of Posttraumatic Stress Disorder 
in 3/00, by Dr. Vega of the San Juan VA.  Based on 
criterion established by the DSM IV, clinical 
impression indicates a PostTraumatic Stress 
Disorder condition related to client's military 
combat exposure, though indirect, presented to 
client an actual or threatened death or serious 
injury, and a threat to the physical integrity of 
himself and others.   His response involved 
intense fear and helplessness.  Criterion B: He 
has persistent, intrusive, and distressing re-
experiencing of the event through: painful 
thoughts related to incoming fire upon his base 
camp, experiencing distressing dreams related to 
orders given in units which suffered numerous 
casualties, and his first days in Saigon when his 
hotel was significantly damaged by enemy fire.  
Criterion C:  Symptoms of avoidance include 
conversations related to military.  Experiences of 
military were not shared with anyone until his 
therapy began in 1999.  He still believes he must 
be faithful to his vow of silence related to 
communications radioed during his tour.  He has 
diminished interest in activities that involve 
Veterans Day, Memorial Day and/or patriotic 
messages.   His visits outside of the home are for 
medical and psychological treatment.  Criterion D: 
Increased arousal: sleep disturbances, exaggerated 
startle response and difficulty concentrating.  
Client spends nights in the mountains near his 
home claiming he feels "safer in the woods".  
Symptoms present significant distress or 
impairment in social, occupational, and other 
important areas of functioning: his marriage, his 
relationship with his daughter and his social 
life.  Changes interfered with client's daily 
responsibilities at work, extended to his home, 
and affected his family and overall functioning.  
We understand that his Primary therapist 
corroborates this clinical impression provided by 
Counselor.

Axis I: Post Traumatic Stress Disorder, chronic, 
with delayed onset.
		Major Depression

Axis II: not defined

Axis III: Skin condition, gastrointestinal 
problems, HBP, lumbar arthritis, high cholesterol

Axis IV: combat exposure, Vietnam

Also associated with the claims folder are lay statements 
provided by the veteran's daughters.  They report his history 
of struggling with the traumas caused by the war in Vietnam.  
He began the mornings saying "WAKE UP EVERYBODY GOOD MORNING 
VIETNAM" followed by a strict regimen "military" orders of 
demanding chores.  He treated them like soldiers in demanding 
perfection in their accomplishing of tasks such as cleaning, 
making their beds and obtaining good grades in school.  His 
younger daughter feared her father.  She recalled her mother 
telling her to have patience and to remember the traumas her 
father was exposed to in Vietnam.  He manifested symptoms 
such as rancor, pain, sleep difficulty, suicidal plans and 
hate.  He was mentally absorbed in the horrifying memories of 
the war and still behaved as if he were in the middle of the 
war and preparing for an imminent attack from the enemy.  
They were trained to shoot enemy targets and to throw knives.

The Board finds, by a preponderance of the evidence, that the 
veteran does not meet the criteria supporting a PTSD 
diagnosis.  Evidence in favor of a PTSD diagnosis consists of 
VA clinic records showing that the veteran has been admitted 
in the PTSD treatment program based upon a diagnosis of PTSD.  
The diagnosis has been given by a qualified physician in Dr. 
Vega, but there is little supporting evidence in the claims 
folder to determine how Dr. Vega arrived at the diagnosis.  
The Readjustment Counseling Specialist has explained in two 
letters how the PTSD criterion have been met.  The letter 
refers to "indirect" combat exposure but at times refers to 
the veteran's exposure to incoming enemy fire and mortar 
attacks.  He is also determined to meet the criterion of 
exposure to an event resulting in an actual or threatened 
death or serious injury and/or a threat to the physical 
integrity of himself and others involving a response of 
intense fear and helplessness.  He is said to experience 
persistent, intrusive, and distressing re-experiencing of the 
events, particularly incoming fire upon his base camp, 
experiencing distressing dreams related to orders given in 
units which suffered numerous casualties, and his first days 
in Saigon when his hotel was significantly damaged by enemy 
fire.  However, as discussed below, the probative value of 
this evidence is not of such weight as to meet the burden of 
proof in this case; that is, it is far outweighed by the 
other medical evidence of record tending to show that the 
veteran does not have PTSD.

The most probative evidence in this case consists of the 
extensive VA mental disorders examination conducted in 
February 2005.  This is an opinion from VA psychiatrist who, 
upon mental status examination and review of the claims 
folder, was able to synthesize the numerous diagnoses of 
record into an unequivocal opinion ruling out a PTSD 
diagnosis.  This opinion was based upon the initial extensive 
evaluation with psychometric testing performed by Dr. Vidal 
in September 1991, the statement by the VA Readjustment 
Counseling Specialist provided to SSA, the results of the 
August 2001 VA PTSD examination and the additional private 
and clinic records of file.  This examiner found that the 
veteran's initial symptoms of depression first manifested 
after his loss of job in 1999 with no prior history of 
psychiatric problems for the preceding decades between the 
veteran's discharge from service.  The examiner also found 
that it was "quite clear from the evidence" that the 
veteran was not significantly affected by his reported 
claimed stressors, and that "we do not find that this 
veteran meets the DSM-IV stressor criterion for posttraumatic 
stress disorder." 

The Board also finds as highly persuasive that the VA 
examination report dated August 2001.  This examination was 
also based upon review of the claims folder, to include 
knowledge of the veteran's entry in the PTSD clinic.  This 
examiner found that the veteran's claimed stressors were not 
"specific" and that his claim was based mostly on his 
resentment for being sent to Vietnam.  This examination also 
found that "we consider that he does not fulfills the 
diagnostic criteria for PTSD."

In so finding, the Board has carefully reviewed the favorable 
evidence in support of the claim.  The VA clinic and Vet 
Center diagnoses of PTSD are considered competent evidence in 
support of the claim.  However, these reports are limited to 
basing the PTSD diagnosis solely on the veteran's 
inconsistent report of in-service stressors, and absent 
knowledge of the psychometric testing performed in 1991.  
Additionally, the determination that the veteran's meets the 
criteria for reexperiencing a stressor resulting in PTSD is 
not based upon knowledge that the VA Compensation and Pension 
examinations found that the stressors reported by the 
veteran, that are essentially the same as reported to the 
examiners in the clinical setting, have not been 
reexperienced to an extent to warrant a PTSD diagnosis.  
Furthermore, the Board places more probative weight upon 
analyses provided by the training of examiners who have 
obtained the certification to provide opinion as a 
psychiatrist rather than an analysis of a Readjustment 
Counseling Specialist who is less qualified to render a 
diagnosis and opinion.  In light of the above, the Board 
finds that the diagnosis of PTSD in the clinic setting and at 
the Vet Center lacks the probative weight to place the record 
in relative equipoise regarding the presence or absence of 
PTSD.  The preponderance of the evidence also establishes 
that the veteran's variously diagnosed acquired psychiatric 
disorder other than PTSD were not incurred in or aggravated 
by event(s) during active service.

Based upon the above, the Board finds that the preponderance 
of the medical evidence demonstrates that the veteran does 
not have PTSD.  In so concluding, the Board has considered 
the veteran's contentions that he currently manifests PTSD as 
well as the lay statements attesting to his symptoms 
following his discharge from service.  As lay persons not 
shown to be trained in the medical sciences, the veteran and 
his witnesses are only competent to speak to the symptoms he 
manifested in service and thereafter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  Their recollections and opinions, in and 
of themselves, are of no probative value regarding the 
diagnosis of his current psychiatric disorder(s).  Id.  Thus, 
the Board assigns no probative weight to these lay opinions 
in regard to current diagnosis of the veteran's psychiatric 
disorder(s).  The Board has also considered application of 
the doctrine of giving the veteran the benefit of the doubt.  
However, the doctrine is not for application as the 
preponderance of the competent evidence establishes that he 
does not manifest PTSD.  38 U.S.C.A. § 5107(b) (West 2002).  
His claim, therefore, must be denied.

In so holding, the Board has carefully reviewed the claims 
folder to ensure compliance with the duty to assist and 
notice provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law defined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that letters dated March 2001, 
December 2001, September 2003, and March 2005, as well as the 
rating decision on appeal, the statement of the case (SOC) 
and supplemental statements of the (SSOC) and the Board's 
January 2005 remand directives, told him what was necessary 
to substantiate his claim.  In fact, the rating decision on 
appeal, the SOC and the multiple SSOC's provided him with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  

The above-mentioned letters, as well as two letters dated 
December 13, 2001 letter, satisfied the elements of (2) and 
(3) by notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2005 letter informed him "If there is any 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  The April 2004 and July 2005 SSOC's supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  The RO also obtained legal and 
medical documents pertaining to the veteran's application for 
SSA disability benefits.  VA requested confirmation of the 
veteran's stressors with USASCRUR, and provided him two PTSD 
examinations based upon review of the claims folder.  The 
veteran has also supplemented the record by submitting a 
medical statement from his treating VA counselor.  Further 
efforts to verify the veteran's claimed stressors is not 
warranted absent a current PTSD disability.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


